Citation Nr: 1418805	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-19 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II, to include as the result of exposure to herbicides.

3.  Entitlement to non-service-connected (NSC) pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT


1.  The evidence of record fails to demonstrate that the Veteran set foot in the Republic of Vietnam during his period of active service.

2.  The evidence of record fails to demonstrate that the Veteran was diagnosed with diabetes mellitus at any point during his period of active service.

3.  The evidence of record fails to demonstrate that the Veteran is currently unemployed.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service, to include as the result of exposure to herbicide.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.313 (2013).

2.  The criteria for an award of a permanent and total disability rating for non-service-connected pension purposes have not been met.  38 U.S.C.A. §§ 1155, 1502, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In this case, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in March 2007 of the criteria for establishing service connection, to include as secondary to a service-connected disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in January 2008.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.  While the Veteran's representative argued that he was denied due process via a letter dated March 19, 2004, as that specific letter did not discuss the Veteran's right to a Board hearing, the Board points out that the Veteran specifically indicated that he did not desire a Board hearing by way of the June 2009 formal appeal (VA Form 9).

With regard to the Veteran's claim for NSC pension benefits, the Veteran returned VA Form 21-527 (Income-Net Worth and Employment Statement); however, this form was significantly incomplete.  In July 2013, VA informed the Veteran that it was necessary to provide net worth information.  A review of tax records indicated that he owned his residential property, which is factored into that calculation.  Further, the employment section was incomplete, as his former employer was contacted, and VA was informed that the Veteran was self-employed.  Because entitlement to NSC pension is income-based, that information is necessary in order to decide the Veteran's claim.  As of the date of this decision, no further information has been submitted by the Veteran, despite attempts to retrieve this information either in writing or over the telephone.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  As such, the Board finds that VA's duty to assist the Veteran has been fulfilled in this instance.

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  While VA attempted to obtain pertinent records from the Social Security Administration (SSA), that agency indicated in August 2013 that no medical records were on file.  Therefore, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As to the Veteran's diabetes claim, the Board finds that a VA examination is not necessary to determine whether his current diagnosis is related to his period of honorable service, as the standards of the decision of the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  

Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran's service treatment records are negative for a diagnosis of diabetes, and the record is silent for any competent medical evidence of a probative link to service for any such disorder.  Moreover, the record does not indicate that the Veteran served in the Republic of Vietnam during his period of active duty.  In light of these findings, the requirements of McLendon have not been met.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted for this issue.  Further, as the Veteran has not demonstrated that he is currently unemployed, and has refused to return any forms pertaining to employment or return telephone contact from VA employees with regard for his claim for entitlement to NSC pension, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court for either issue.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Entitlement to Service Connection for Diabetes Mellitus

The Veteran has claimed entitlement to service connection for diabetes.  He contends that exposure to the herbicide Agent Orange is responsible for his diagnosis.  While he does not contend that he actually set foot in Vietnam during his period of active service, he asserted in his formal appeal that his lay understanding of dioxin's design and innate properties allowed the substance to cling to intended and unintended substances and subjects, such as military personnel.  

The Court has held that, in order to prevail on the issue of service connection on the merits, there must be (1)  medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Arthritis is a chronic disease for presumptive service connection.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

As to the Veteran's theory of entitlement in this case, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013). 

Service in the Republic of Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2013).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, type II diabetes mellitus shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

The Veteran in this case is not legally-presumed to have been exposed to herbicide agents, to include Agent Orange, as there is no indication that he served in Vietnam during his period of active service.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.   The Veteran does not contend otherwise.  Had he served within the Republic of Vietnam during his period of active duty, then diabetes mellitus, type II, would be presumptively associated with such exposure.   38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  Here, however, the Veteran has presented a medical theory that he was exposed to other military personnel who had been exposed.  The Veteran has presented no medical or scientific data to support his theory, and no medical opinion is of record linking his current diagnosis of diabetes to exposure to herbicides.

Also, the Veteran's service treatment records do not demonstrate a diagnosis of diabetes.  While post-service VA outpatient records demonstrate recurring treatment for this disorder, it is not shown within the first post-service year of, indeed, until many years after service separation.  At no point has any VA examiner/medical care provider of record opined that the Veteran's diabetes diagnosis is etiologically related to service  or to herbicide exposure.

As to the Veteran's assertions that his diabetes diagnosis is etiologically related to his period of active duty, to include herbicide exposure, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's opinion as to the etiology of his diabetes (that herbicide agents were transferred to the Veteran from substances or personnel who had entered the Republic of Vietnam) is not competent, as the analysis of such a complex relationship requires medical and/or scientific knowledge which the Veteran has not been shown to possess.  

In sum, the record does not contain probative medical evidence sufficient to establish a nexus between service, to include exposure to herbicides, and diabetes.  Further, while such a condition is presumptively-associated with exposure to herbicide agents, the Veteran has not been shown to have stepped foot in the Republic of Vietnam during active service.  As to whether he otherwise came in contact with herbicides, there is no probative medical opinion of record linking the Veteran's exposure to such agents to his current diagnosis.  Coupled with the lack of an in-service diagnosis, a diagnosis within the first post-service year or evidence of continuity of symptomatology from service discharge, the probative evidence of record does not show that diabetes was incurred in or aggravated by service, to include as the result of herbicide exposure.  Accordingly, while the Board is sympathetic to the Veteran's situation, service connection for diabetes is denied.

III. Entitlement to Non-Service-Connected Pension Benefits

The law provides that VA shall pay to each veteran of a period of war who meets the service requirements of this section (as prescribed in subsection (j) of this section) and who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct, pension at the rate prescribed by this section. 38 U.S.C.A. § 1521(a). 

A veteran meets the service requirements of this section if such veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j). 

The term "period of war" is defined by statute. In the case of a veteran who served in the Republic of Vietnam, the Vietnam War includes the period from February 28, 1961 to May 7, 1975.  For all other veterans, the Vietnam era began August 5, 1964, and ended May 7, 1975.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(f)(i).

'Permanent and total disability' will be held to exist when an individual is unemployable as a result of disabilities that are reasonably certain to last throughout the remainder of that person's life.  38 C.F.R. §§ 3.340(b), 4.15.  Pension cases must be adjudicated applying both 'objective' and 'subjective' standards.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992). 

A veteran may establish that he or she has a lifetime impairment which is sufficient to render it impossible for the "average person" to follow a substantially gainful occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A veteran who suffers the permanent loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becomes permanently helpless or permanently bedridden, will be considered permanently and totally disabled for pension purposes.  38 C.F.R. § 4.15.

VA will consider a veteran to be permanently and totally disabled if he is a patient in a nursing home for long-term care due to disability, or determined to be disabled for SSA purposes.  Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 2001).  Otherwise, a finding of permanent and total disability based solely on objective criteria requires rating each disability under the appropriate diagnostic code of VA's Schedule for Rating Disabilities, to determine whether the Veteran has a combined 100 percent schedular rating for pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  Permanent and total disability evaluations for pension purposes will be authorized, provided other requirements of entitlement are met, for congenital, developmental, hereditary, or familial conditions, as well as for disabilities that require indefinite periods of hospitalization.  38 C.F.R. § 3.342(b). 

Alternatively, a veteran may establish permanent and total disability for pension purposes even absent a combined 100 percent schedular evaluation by proving he or she has a lifetime impairment precluding him or her from securing and following substantially gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is only one such disability, it must be ratable at 60 percent or more; if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17. 

Finally, even if a veteran's disability ratings fail to meet the aforementioned percentage standards, a permanent and total disability rating for pension purposes may be granted, in an exceptional case, on an extra-schedular basis, if the veteran is unemployable by reason of his or her disabilities, age, occupational background, and other related factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b). 

Marginal employment shall not be considered substantially-gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2013). 

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). 

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.

In addition to the above, basic entitlement to non-service-connected pension exists if the veteran's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23; 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  The pension rates are published in Appendix B of VA Manual M21-1 (M21-1), which is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  Currently, the income limit for a veteran with no dependents is $11,830.00.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23. 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Non-recurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1), (3).  The amount of any non-recurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c). 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of 5 percent of the maximum annual rate of improved pension.  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. 

Here, the Veteran's DD Form 214 reflects that he served on active duty from August 1972 to August 1975.  This period includes service during the Vietnam era. Accordingly, the Veteran "served for at least 90 days in a period of war," satisfying the service requirement for basic pension eligibility under 38 C.F.R. § 3.3. 

With respect to the permanent and total disability requirement, the Veteran does not contend, and the evidence does not reflect, that he has permanent loss of use of both hands or of both feet, or of one hand and one foot, or of the sight of both eyes.  In addition, the evidence does not reflect, and the Veteran does not contend, that he is permanently helpless or bedridden or that he is a patient in a nursing home for long-term care.  Further, there is no indication that the Veteran is currently in receipt of SSA disability benefits for his non-service-connected disabilities, as a response from SSA was negative, and the Veteran checked "No" to the receipt of SSA benefits on his VA Form 21-526. 

The Veteran's own statements that reflect he is claiming eligibility for NSC pension; however, he has consistently stated throughout the course of this appeal that he is currently employed, at least part-time, to include during his most recent VA examination in December 2013.  A May 2011 VA outpatient report indicated that he worked six days per week.  On his VA Form 21-526, he stated that he is self-employed as a taxi driver, making $8,000 per year.  Thus, based on the Veteran's own statements, he is not unemployable, and, in fact, continues to work on a part-time basis.  His statements weigh against his contention of permanent and total disability, and are highly probative.  Moreover, there is no medical evidence of record indicating that the Veteran is unemployable. 

Further, as noted above, the Veteran did not complete the "net worth" section of VA From 21-527, and a tax record search shows that, at the least, he owns his own residence.  VA attempted to contact the Veteran so as to obtain the missing information, by mail and by telephone; however, the Veteran has not responded.

While the Veteran's representative has argued that the Veteran's non-service-connected conditions stem from the same etiology, as and such qualify for the receipt of NSC pension, the Veteran has not demonstrated that such disorder(s) render him unemployable.  Even if the Veteran's salary has decreased since the time he filed his claim, he still does not meet the criteria for pension eligibility, as he remains employed on a part-time basis as of the date of this decision.  In fact, it is not known if his income has decreased, remained the same or increased.  Therefore, his employment cannot be said to be marginal.  He has declined to provide the financial information VA requires.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as the result of exposure to herbicides, is denied.

Entitlement to non-service-connected (NSC) pension benefits is denied..


REMAND

In this case, the Veteran has claimed entitlement to service connection for an acquired psychiatric disorder, initially claimed as PTSD.  Specifically, he contends that a fire aboard ship caused him significant stress, and that he still has nightmares about the incident to this day.  During the pendency of the appeal, VA determined that the Veteran's stressor required corroboration, as combat duty has neither been alleged nor demonstrated.  38 C.F.R. § 3.304(f)(2); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  VA did confirm that on December 12, 1974, a fire broke out on the USS EDSON caused by the ignition of oil which was spraying from a rupture in the lube oil gauge line.  The area was secured and the fire was extinguished with no personnel casualties.

Other stressors submitted by the Veteran included mine sweeping duties and the witnessing of individuals being shot and pushed off of civilian ships (as well as one incident in which he was hit in the head by a falling hatch).  However, these incidents in no way relate to "fear of hostile military or terrorist activity," as provided in regulations amended during the pendency of this appeal.  38 C.F.R. § 3.304(f).  Given that the Veteran is not entitled to a combat presumption, and that the Veteran's stressors do not relate to fear of hostile military activity, the Board must determine whether the Veteran has a current diagnosis of PTSD related to his confirmed stressor, or a diagnosis of another acquired psychiatric disorder which is etiologically-related to his period of active service, generally. 

On examination in December 2013, the Veteran was not diagnosed with PTSD, as he did not meet the criteria of the DSM-V.  However, the Board points out that current VA regulations have adopted the criteria of the DSM-IV.  The DSM-V, as of the date of this decision, has not been so incorporated.  Further, the Board points out that, while the Veteran was diagnosed with depression, the examiner determined only that the diagnosis was not related to the fire stressor.  A determination as to whether that diagnosis might relate to the Veteran's period of active service, as opposed to that one specific incident, was not provided.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  On remand, the Board directs the RO/Appeals Management Center (AMC) to provide an additional VA mental disorders examination so as to determine whether the Veteran's current psychiatric diagnosis/diagnoses is/are related to his period of active service.  The examiner must provide a complete rationale in support of any opinion, referencing all relevant medical principles and the fact pattern of this case, and apply DSM-IV criteria in making that determination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule a VA mental disorders examination to assess the nature and etiology of any currently-diagnosed psychiatric disorder, pursuant to DSM-IV criteria.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, his verified stressor, and the December 2013 VA examination report.   In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Whether it is at least as likely as not that any current psychiatric disorder is etiologically-related to the Veteran's period of active duty service.  If PTSD is diagnosed, is that disorder related to the Veteran's verified, in-service stressor?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


